Exhibit CANADIAN SUPERIOR ENERGY INC. CONSOLIDATED BALANCE SHEETS ($ thousands) March 31 2008 December 31 2007 (unaudited) (audited) Assets (note 8) Current Cash and short-term investments 5,647 13,658 Accounts receivable 66,333 36,448 Prepaid expenses and deposits 2,773 2,571 74,753 52,677 Nova Scotia offshore term deposits (note 5) 14,559 14,559 Long term portion of lease prepayment (note 6) 1,164 1,309 Goodwill (note 4) 10,365 Property, plant and equipment, net (note 4,7) 230,709 186,154 331,550 254,699 Liabilities Current Accounts payable and accrued liabilities 44,490 22,230 Revolving credit facility (note 8) 40,786 17,784 Fair value of financial instruments (note 17) 796 86,072 40,014 Convertible preferred shares (note 9) 14,198 13,571 Asset retirement obligations (note 10) 12,864 11,325 Future income taxes (note 11) 14,507 8,853 127,641 73,763 Contingencies and commitments(note 18) Shareholders' Equity Share capital (note 12) 210,242 186,557 Equity portion of preferred shares (note 12) 2,320 2,320 Contributed surplus (note 12) 15,465 14,314 Deficit (24,118) (22,255) 203,909 180,936 331,550 254,699 See accompanying notes to the consolidated financial statements On behalf of the Board, (Signed) “Craig McKenzie” (Signed) “Alex Squires” Craig McKenzie Alex Squires Director Directo Canadian SuperiorEnergy Inc. Q1 2008 FS Page 1 CANADIAN SUPERIOR ENERGY INC. CONSOLIDATED STATEMENT OF OPERATIONS, COMPREHENSIVE LOSS AND DEFICIT For the three months ended March 31 ($ thousands, except per share amounts) 2008 2007 Revenue Petroleum and natural gas sales 16,146 12,756 Transportation (214) (158) Royalties (3,324) (2,316) 12,608 10,282 Interest and other income 207 232 12,815 10,514 Expenses Operating 2,091 2,073 General and administrative 2,371 1,924 Stock based compensation (note 12) 1,595 1,789 Depletion, depreciation and accretion 8,685 6,648 Interest 1,041 557 Foreign exchange gain (1,153) (76) 14,630 12,915 Loss before income taxes (1,815) (2,401) Income taxes (reduction) Current 120 Future income tax reduction (72) (2,272) 48 (2,272) Net loss and comprehensive loss (1,863) (129) Deficit, beginning of period (22,255) (12,319) Deficit, end of period (24,118) (12,448) Basic and diluted loss per share (note 12) ($0.01) $0.00 See accompanying notes to the consolidated financial statements Canadian SuperiorEnergy Inc. Q1 2008 FS Page 2 CANADIAN SUPERIOR ENERGY INC. CONSOLIDATED STATEMENT OF CASH FLOWS For the three months ended March 31 ($ thousands) 2008 2007 Cash provided by (used in): Operating Net loss (1,863) (129) Items not involving cash: Depletion, depreciation and accretion 8,685 6,648 Stock based compensation 1,595 1,789 Share dividends paid on preferred shares 222 495 Accretion expense on preferred shares 102 104 Future income tax reduction (72) (2,272) Change in the carrying cost of preferred shares 525 (165) 9,194 6,470 Changes in non-cash working capital (note 14) (3,310) (2,100) 5,884 4,370 Financing Issue of common shares 1,236 1,071 Issue of Nova Scotia offshore term deposits (120) Revolving credit facility advances 23,002 7,541 Changes in non-cash working capital (note 14) 164 24,402 8,492 Investing Exploration and development expenditures (11,992) (12,319) Acquisition, net of cash and working capital acquired(note 4) (22,565) Change in non-cash working capital (note 14) (3,740) 3,585 (38,297) (8,734) Increase (decrease) in cash and short-term investments (8,011) 4,128 Cash and short-term investments, beginning of period 13,658 7,338 Cash and short-term investments, end of period 5,647 11,466 See accompanying notes to the consolidated financial statements Canadian SuperiorEnergy Inc. Q1 2008 FS Page 3 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 (all tabular amounts in $ thousands, except where otherwise noted) 1. Nature of operations Canadian Superior Energy Inc. (“Canadian Superior” or the “Company”) is engaged in the exploration for, and acquisition, development and production of petroleum and natural gas primarily in Western Canada and offshore Nova Scotia, Canada and Trinidad and Tobago. 2. Summary of accounting policies These unaudited interim consolidated financial statements are stated in Canadian dollars and have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”), following the same accounting policies and methods of computation as the audited consolidated financial statements of Canadian Superior for the year ended December 31, 2007.In these financial statements, certain disclosures that are required to be included in the notes to the December 31, 2007 audited consolidated financial statements, have been condensed or omitted.These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto as at and for the year ended December 31, 2007. Certain comparative amounts have been reclassified to conform to current period presentation. 3. Adoption of new accounting policies On January 1, 2008, the Company prospectively adopted CICA Section 1535 Capital Disclosures.This Section establishes standards for disclosing information about an entity’s objectives, policies and processes for managing its capital structure.The disclosures have been included in Note 13. On January 1, 2008, the Company prospectively adopted the following two new CICA standards: Financial Instruments - Disclosures (Section 3862) and Financial Instruments - Presentation (Section 3863), which replace Financial Instruments - Disclosure and Presentation (Section 3861).The new disclosure standard increases the emphasis on the risks associated with both recognized and unrecognized financial instruments and how those risks are managed.The new presentation standard carries forward former presentation requirements. The Canadian Accounting Standards Board has adopted a strategic plan for the direction of accounting standards in Canada.Accounting standards for public companies in Canada will converge with the International Financial Reporting Standards (“IFRS”) by 2011 and the Company will be required to report according to IFRS standards for the year ended December 31, 2011.The Company is currently assessing the impact of the convergence of Canadian GAAP with IFRS on the Company’s results of operations, financial position and disclosures. 4. Acquisition On March 26, 2008, Canadian Superior closed the acquisition of Seeker Petroleum Ltd. (“Seeker”), a private company for consideration of approximately $51.6 million.The purchase was funded through the issuance of common shares of the Company and advances from the credit facility. The acquisition was accounted for under the purchase method as follows: Consideration Cash 22,211 Common shares (7,651,866) 28,465 Transaction costs 887 51,563 Canadian SuperiorEnergy Inc. Q1 2008 FS Page 4 4. Acquisition (continued) Net assets received at fair value Cash 1,716 Working Capital (387) Fair value of financial instruments (796) Property, plant and equipment 40,953 Goodwill 10,365 Asset retirement obligation (1,243) Future income taxes 955 51,563 5. Nova Scotia offshore term deposits Under the terms of the licenses referred to in Note 18, the Company has assigned term deposits totalling $14.6 million (2007 - $14.6 million).Accordingly, this amount has been classified as a non-current asset.To the extent that the expenditures are not incurred within the period allowed, the Company would forfeit its proportionate share of any remaining deposits relating to the unexpended work commitment.The following table summarizes the work commitment and work deposit which would be forfeited in proportion to the amount of work commitment not completed by the expiry date: License Work Deposit ($) Remaining Commitment ($) Expiry Date EL 2406 11,032,500 40,962,046 December 31, 2008 EL 2415 3,214,250 12,857,000 December 31, 2008 EL 2416 312,500 1,250,000 December 31, 2008 Total 14,559,250 55,069,046 6. Long term portion of lease prepayment In February 2007, the Company paid a lump payment to acquire new office space with lease payments under the prevailing lease rates. This lump payment is being allocated over the life of the lease with any portions more than a year in advance being classified as a long term asset. As at March 31, 2008 there are 36 months left on the lease with 24 months classified as a long term asset. 7. Property, plant and equipment, net March 31,2008 December 31, 2007 Cost Accumulated DD&A Net book value Cost Accumulated DD&A Net book value Oil and Gas Canada 326,263 126,012 200,251 278,624 117,491 161,133 Trinidad 30,273 30,273 24,836 24,836 356,536 126,012 230,524 303,460 117,491 185,969 Corporate assets 844 659 185 883 698 185 Total PP&E 357,380 126,671 230,709 304,343 118,189 186,154 The calculation of depletion and depreciation included an estimated $7.5 million (March 31, 2007 - $9.3 million) for future development capital associated with proven undeveloped reserves and excluded $48.8 million (March 31, 2007 - $69.0 million) related to unproved properties and projects under construction or development.Of the costs excluded $9.8 million (March 31, 2007 - $22.2 million) relates to Western Canada, $8.7 million (March 31, 2007 - $8.5 million) to East Coast Canada and $30.3 million (March 31, 2007 - $38.3 million) to Trinidad and Tobago. The Company is in the process of negotiating the recovery of Trinidad drilling costs relating to drilling problems on the Victory well on “Intrepid” Block 5(c) offshore Trinidad. Canadian SuperiorEnergy Inc. Q1 2008 FS Page 5 7. Property, plant and equipment, net (continued) On August 11, 2007, Canadian Superior farmed out a portion of its interest in the “Intrepid” Block 5(c) Production Sharing Contract (“PSC”) offshore Trinidad and Tobago.The farmee paid US$38.7 million to the Company representing their share of certain capital and administrative costs incurred by Canadian Superior.This transaction has been recorded as reduction to Trinidad capital and general and administrative costs in 2007 (Note 18). During the three months ended March 31, 2008, the Company capitalized $1.8 million of general and administrative (“G&A”) expenses (2007 - $1.8 million) related to exploration and development activities. The Company performed a ceiling test calculation at March 31, 2008 resulting in the undiscounted cash flows from proved reserves and the lower of cost and market of unproved reserves exceeding the carrying value of oil and gas assets. 8. Revolving credit facility The Company has a $45 million demand revolving credit facility (the "credit facility").The credit facility is secured by a $100 million first floating charge demand debenture on the assets of the Company and a general security agreement covering all of the assets of the Company.The credit facility has covenants that require the Company to maintain its working capital ratio at 1:1 or greater, tangible net worth to total liabilities at 1.5:1.0 or greater and tangible net worth at greater than $100 million while the credit facility is outstanding.The borrowing base of the credit facility is subject to an annual review by the lender.As at March 31, 2008, the Company had drawn $40.8 million (December 31, 2007 - $17.8 million) against the credit facility at a variable interest rate of prime plus 1.0% (December 31, 2007 – prime plus 1.0%). 9. Convertible preferred shares On February 1, 2006, the Company completed a private placement in the amount of US$15.0 million by way of the issuance of Units consisting of 5% US Cumulative Redeemable Convertible Preferred Shares (the "Preferred Shares") and Common Share Purchase Warrants. Each Preferred Share will be convertible into forty Common Shares of Canadian Superior (6,000,000 Common Shares in aggregate) at a price of US$2.50 per Common Share. If Canadian Superior elects, it also has the option to pay the quarterly dividend by way of issuance of Common Shares at market, based on a 5.75% annualized dividend rate in lieu of the 5% annualized cash dividend rate. In addition, the Preferred Shares are redeemable and retractable five years from the date of issue or earlier, subject to earlier redemption or retraction in certain events.The Company, issued 15,000 Units, each consisting of 10 US$100 Preferred Shares and 1,200,000 Common Share Purchase Warrants. The Warrants comprising part of the Units are exercisable for a period of thirty six months from the date of issue at an exercise price of US $3.00 per Common Share. The following table summarizes the face and carrying value of the liability and equity component of the convertible preferred shares: Liability component Equity component Face value Carrying value Fair value Balance, December 31, 2006 17,053 15,472 2,320 Foreign exchange (2,343) Accreted non-cash interest 442 Balance, December 31, 2007 17,053 13,571 2,320 Foreign exchange 525 Accreted non-cash interest 102 Balance, March 31, 2008 17,053 14,198 2,320 Canadian SuperiorEnergy Inc. Q1 2008 FS Page 6 10. Asset Retirement Obligations The following table presents the reconciliation of the carrying amount of the obligations associated with the retirement of the property, plant and equipment: Three months ended March 31 2008 Twelve months ended December 31 2007 Balance, beginning of period 11,325 9,482 Liabilities settled (319) Liabilities assumed upon acquisition 1,243 Liabilities incurred 93 1,352 Accretion expense 203 810 Balance, end of period 12,864 11,325 The following significant assumptions were used to estimate the asset retirement obligation: Three months ended March 31 2008 Twelve months ended December 31 2007 Undiscounted cash flows 19,997 19,691 Credit adjusted discount rate (%) 7.60 7.62 Inflation rate (%) 1.50 1.50 Weighted average expected timing of cash flows (years) 17.4 17.5 11. Future Income Taxes The Company's computation of future income tax expense (recovery) is as follows: March 31, 2008 2007 Loss before income taxes (1,815) (2,401) Combined federal and provincial income tax rate (%) 29.5 34.0 Computed income reduction (536) (816) Increase (decrease) resulting from: Stock based compensation 471 608 Part X11.6 tax (35) Tax adjustment – rate change and other 28 (2,064) (72) (2,272) The net future tax liability is comprised of: March 31 2008 December 31 2007 Non-capital loss carryforwards (816) (817) Asset retirement obligations (3,537) (3,114) Share issue costs (1,071) (1,127) Net book value of assets in excess of tax basis 25,911 18,537 Foreign exploration expense (5,769) (4,413) Other (211) (213) 14,507 8,853 Canadian SuperiorEnergy Inc. Q1 2008 FS Page7 11. Future Income Taxes (continued) As at March 31, 2008, the Company had approximately $174.7 million in tax pools and $3.2 million in non-capital losses available for deduction against future taxable income. Non-capital losses expire as follows: 2008 2009 2010 2011 and thereafter 3,190 3,190 12. Share Capital (a) Authorized Unlimited number of common shares, no par value. Unlimited number of preferred shares, no par value. (b) Common shares issued March 31, 2008 December 31,2007 Number(#) Amount($) Number(#) Amount($) Balance, beginning of period 140,312 186,557 131,216 161,964 Issued upon acquisition of Seeker Petroleum 7,652 28,465 Issued upon the conversion of purchase warrants 500 1,385 Issued upon the exercise of stock options 578 1,240 1,864 3,518 Issued for preferred share dividend 67 222 259 712 Issued for cash on flow-through shares 6,473 22,654 Issue costs, net of future tax reduction (3) (889) Tax benefits renounced on flow-through-shares (6,683) (4,241) Stock based compensation for exercised options 444 1,454 Balance, end of the period 148,609 210,242 140,312 186,557 On November 16, 2007, the Company completed a private placement of 6,472,500 flow-through common shares at $3.50 per share for gross proceeds of $22.7 million. On December 31, 2007, 500,000 warrants were exercised into 500,000 common shares at US$2.50 per share for gross proceeds of US$1.3 million. On March 26, 2008, the Company issued 7,651,866 common shares as part of the acquisition of Seeker Petroleum. (c) Stock options The Company has a stock option plan for its directors, officers, employees and key consultants.The exercise price for stock options granted is no less than the quoted market price on the grant date with options vesting in equal increments over a three year period.An option’s maximum term is ten years. March 31, 2008 December 31,2007 Number of options Weighted average price ($) Number of options Weighted average price ($) Balance, beginning of period 15,489 2.27 12,965 2.05 Forfeited (875) 2.45 Exercised (578) 2.13 (1,864) 1.89 Granted 1,850 3.52 5,263 2.70 Balance, end of the period 16,761 2.40 15,489 2.27 Canadian SuperiorEnergy Inc. Q1 2008 FS Page8 12. Share Capital (continued) The following table summarizes stock options outstanding under the plan at March 31, 2008: Options outstanding Options exercisable Exercise price ($) Number of options (#) Average remaining contractual life (years) Weighted average exercise price($) Number of options(#) Weighted average exercise price($) 0.80-1.00 97 2.32 0.81 97 0.81 1.01-1.50 865 4.48 1.24 865 1.24 1.51-2.00 2,765 6.29 1.77 2,765 1.77 2.01-3.00 10,859 7.87 2.45 8,595 2.41 3.01-3.80 2,175 9.25 3.45 191 3.19 0.80-3.80 16,761 7.59 2.40 12,513 2.19 The following table summarizes stock options outstanding under the plan at December 31, 2007: Options outstanding Options exercisable Exercise price ($) Number of options (#) Average remaining contractual life (years) Weighted average exercise price($) Number of options(#) Weighted average exercise price($) 0.80-1.00 97 2.57 0.81 97 0.81 1.01-1.50 925 4.73 1.30 925 1.30 1.51-2.00 2,892 6.54 1.78 2,736 1.78 2.01-3.00 11,150 8.12 2.45 8,864 2.40 3.01-3.50 425 9.15 3.18 191 3.21 0.80-3.50 15,489 7.63 2.27 12,813 2.19 (d) Stock based compensation The Company uses the fair value method to account for its stock based compensation plan.Under this method, compensation costs are charged over the vesting period for stock options granted to directors, officers, employees and consultants, with a corresponding increase to contributed surplus. The following table reconciles the Company’s contributed surplus: March 31, 2008 December 31,2007 Balance, beginning of period 14,314 11,372 Issuance of stock options 1,595 4,218 Exercise of stock options (444) (1,454) Expiry of warrants 178 Balance, end of period 15,465 14,314 The fair value of options granted during the period was estimated based on the date of grant using the Black-Scholes option pricing model with weighted average assumptions and resulting values for grants as follows: March 31, 2008 December 31,2007 Risk free interest rate (%) 4.1 4.1 Expected life (years) 5.0 10.0 Expected dividend yield (%) Expected volatility (%) 64 41.7 Weighted average fair value of options granted ($) 1.65 1.57 Canadian SuperiorEnergy Inc. Q1 2008 FS Page9 12. Share Capital (continued) (e) Employee stock savings plan The Company has an employee stock savings plan (“ESSP”) in which employees are provided with the opportunity to receive a portion of their salary in common shares, which is then matched on a share for share basis by the Company.The Company purchased approximately 25,963 shares under the ESSP in the first quarter of 2008 (2007 – 25,952). (f) Basic and diluted loss per share The Company used the treasury stock method to calculate net loss per common share. March 31, 2008 2007 (thousands, except per share amounts) Weighted average common shares – basic and diluted 141,108 131,399 Basic and diluted loss per share ($0.01) $0.00 For the calculation of diluted net loss per share the Company excluded the following securities that are anti-dilutive: March 31, 2008 2007 (thousands) Stock options 16,761 13,265 Convertible preferred shares 15,000 15,000 Warrants 500 (g) Equity portion of preferred shares Warrant equity on preferred shares 351 Conversion equity on preferred shares 1,969 Balance, March 31, 2008 and December 31,2007 2,320 13. Capital Disclosures The Company manages its capital to ensure that it has the financial capacity, liquidity and flexibility to fund investment in exploration and development of the Company’s onshore and offshore properties.The Company relies on cash flow from operations, credit facility availability and equity offerings to fund its capital investments.The Company’s capital objectives are to maintain sufficient undrawn credit capacity to provide liquidity and to ensure that the Company is in compliance with it covenants to ensure availability of credit utilization.The Company has the ability to change its capital structure by issuing additional debt or equity and through adjustments to our capital programs. The Company monitors its capital structure by reviewing the ratio of net debt to trailing twelve month cash flow from operations.Net debt and cash flow from operations are non-GAAP measures which are calculated using the following GAAP measures; March 31 2008 Cash and short-term investments 5,647 Accounts receivable 66,333 Prepaid expense and deposits 2,773 Accounts payable and accrued liabilities (44,490) Revolving credit facility (40,786) Fair value of financial instruments (796) Net Debt (11,319) Canadian SuperiorEnergy Inc. Q1 2008 FS Page 10 13. Capital Disclosures (continued) Twelve months ended March 31 2008 Net loss (11,670) Depletion, depreciation and accretion 28,632 Stock based compensation 4,024 Share dividends paid on preferred shares 438 Accretion expense on preferred shares 440 Future income tax reduction (3,813) Change in the carrying cost of preferred shares (1,653) Forfeiture of Nova Scotia offshore term deposits 500 Loss on abandonment 42 Asset retirement expenditures (361) Cash flow from operations 16,579 Twelve months ended March 31 2008 Net debt (11,319) Cash flow from operations 16,579 Net debt to trailing cash flow from operations 0.68:1 For the twelve months ended March 31, 2008, the Company’s net debt to twelve month trailing cash flow from operations was 0.68:1.The Company targets to have a ratio of 1.5 to 1 or lower on net debt to twelve month trailing cash flow from operations. 14. Supplemental cash flow information a) Changes in non-cash working capital March 31, 2008 2007 Accounts receivable (29,885) 8,180 Prepaid expenses (202) (434) Long term portion of lease prepayment 145 (1,745) Accounts payable and accrued liabilities 22,260 (4,516) Fair value of financial instruments 796 Change in non-cash working capital (6,886) 1,485 The change in non-cash working capital has been allocated to the following activities: March 31, 2008 2007 Operating (3,310) (2,100) Financing 164 Investing (3,740) 3,585 (6,886) 1,485 Canadian SuperiorEnergy Inc. Q1 2008 FS Page 11 14. Supplemental cash flow information (continued) b) Other cash flow information March 31, 2008 2007 Interest paid 659 557 Taxes paid 15. Related parties transactions During the three months ended March 31 2008, the Company paid $0.5 million (2007 - $0.3 million), on industry terms, for equipment rentals to a company controlled by an officer and director of Canadian Superior.Also during 2007, the Company invoiced $0.2 million (2007 - nil), at market rates, to this related party company for payroll services. At March 31, 2008, Canadian Superior is carrying a receivable in the amount of US$15.0 million (December 31, 2007 – US$19.7 million) from a company which one of Canadian Superior’s officers and directors is a shareholder and director.These receivables pertain to transactions for Canadian Superior’s “Intrepid” Block 5(c) project at Trinidad (note 18).These transactions were incurred under normal industry terms and conditions. 16. Financial Instruments Cash, short-term investments and Nova Scotia offshore term deposits are classified as financial assets held for trading and are measured at their fair value.Gains or losses related to periodic revaluation are recorded to net income or loss. Accounts receivable are classified as loans and receivables and are initially measured at their fair value.Subsequent periodic revaluations are recorded at their amortized cost using the effective interest rate method. Accounts payable, accrued liabilities, revolving credit facility and convertible preferred shares are classified as other liabilities and are initially measured at fair value.Subsequent periodic revaluations are recorded at their amortized cost using the effective interest rate method. Derivatives are classified as held for trading and measured at their fair value.Gains or losses related to periodic revaluation are recorded to net income or loss. 17. Risk Management In order to manage the Company’s exposure to commodity price, interest rate and foreign exchange risk, the Company developed a risk management policy.Under this policy, it may enter into agreements, including fixed price, forward price, physical purchases and sales, futures, currency swaps, financial swaps, option collars and put options.The Company's Board of Directors evaluates and approves the need to enter into such arrangements. (a) Credit risk The Company’s accounts receivable are with customers and joint venture partners in the petroleum and natural gas business under normal industry sale and payment terms and are subject to normal credit risks.Purchasers of the Company’s oil, gas and natural gas liquids are subject to an internal credit review to minimize the risk of nonpayment. (b) Foreign exchange risk The Company is exposed to foreign currency fluctuations as oil and gas prices received are referenced to U.S. dollar denominated prices and convertible preferred shares are denominated in U.S. dollars. In addition, the Company purchases significant amounts of property, plant and equipment denominated in U.S. dollars for the Company’s Trinidad operations.At this time, the Company has chosen not to enter into any risk management agreements to mitigate foreign exchange risk. (c) Interest rate risk The Company is exposed to interest rate risk as the credit facility bears interest at floating market interest rates.The Company has no interest rate swaps or hedges to mitigate interest rate risk at March 31, 2008. Canadian SuperiorEnergy Inc. Q1 2008 FS Page 12 17. Risk Management (continued) (d) Commodity price risk The Company is exposed to fluctuations in prices for natural gas, crude oil and natural gas liquids, as the majority of the Company's production is currently sold at spot prices that are subject to volatile trading activity.Commodity prices fluctuate in response to, among other things, domestic and foreign supply and demand, import and export balances, government regulations, weather, and fluctuations in the availability and price of other replacement energy sources.A significant drop in commodity prices could materially impact the Company's petroleum and natural gas sales, the volume of production it could produce economically, require downward adjustments to proved reserves and could materially impact the Company's financial condition.In addition, a substantial decrease in commodity prices could impact the Company’s borrowing base under the credit facility, therefore reducing the credit facility available, and in some instances, require a portion of the credit facility to be repaid. The Company enters into commodity sales agreements and certain derivative financial instruments to reduce its exposure to commodity price volatility.These financial instruments are entered into solely for hedging purposes and are not used for trading or other speculative purposes.At March 31, 2008, the following commodity price risk contract was in place: Term Contract Volume (GJs/d) Fixed price Unrealized loss at March 31, 2008 Feb 1, 2008 – October 31, 2008 Swap 2,000 $7.05 (796) The estimated fair value of this contract was determined based on estimates from a third party broker. 18. Contingencies and commitments a) Nova Scotia Since 2000, the Company has acquired several exploration licenses from the Canada-Nova Scotia Offshore Petroleum Board (“CNSOPB”).Each of these licenses is for a specific period of nine years, subject to certain requirements being met during the first five years or six years.As a condition of the licenses, the Company is required to post security in the amount of 25% of its work expenditure bids. The deposit is refundable only to the extent of approved allowable expenditures.The duration of the initial five year term, for a given license, can be extended one additional year to six years by posting an additional security drilling deposit in an amount of $250,000. Recently the CNSOPB implemented an additional extension program that allows the six year period to be further extended up to nine years by payment of annual extension fees.As of March 31, 2008, as a result of the Company incurring certain expenditures and drilling two exploration wells, the Company had fully fulfilled its work expenditures on two of the exploration licenses, allowed three licenses to return to the Crown, extended one license and held the remaining two under the regular licensing process.At March 31, 2008, the Company’s owned 100% of five exploration licenses that have aggregate work expenditure outstanding of $55.1 million and $14.6 million in term deposits assigned to the Canadian Receiver General through the CNSOPB (Note 5). b) Trinidad and Tobago The Company is committed to drill three exploration wells on its “Intrepid” Block 5(c) under its Block 5(c) Production Sharing Contract (“PSC”) with the Government of Trinidad and Tobago funded in part by a related party participating on a promoted basis, paying 1/3 of Canadian Superior’s Block 5(c) exploration program, plus other considerations, to obtain 25% of Canadian Superior’s net revenue share from this block; and, also by a non-related party paying approximately 40% of the exploration cost, plus other considerations, for a 30% interest in the Block 5(c) PSC.The Company has contracted the Kan Tan IV Semi-Submersible Drilling Rig for a three well commitment on the Company’s Trinidad and Tobago “Intrepid” Block 5 (c). In 2008, the Company completed the drilling and evaluation of the first well and currently is in the process of drilling the second well of the three well program.The Company estimates that the costs to drill the second and third wells to be in the range of US $65.0 million to US $75.0 million gross per well. Canadian SuperiorEnergy Inc. Q1 2008 FS Page 13 18. Contingencies and commitments (continued) In 2007, the Company received an exploration and development license from the Government of Trinidad and Tobago on the Mayaro-Guayaguayare block (“MG Block”) and as a result is committed to conducting 3D seismic and to drill two exploration wells on the MG block in a joint venture with the Petroleum Company of Trinidad and Tobago Limited (“Petrotrin”).The first well has to be drilled to a depth of 3,000 meters by January 2010 and the second to a depth of 1,800 meters by July 2010. The Company estimates that its share of the cost of these wells to be in the range of US $15.0 million per well, with the 3D seismic program to be completed in 2008 or early 2009 at a net cost to the Company of approximately US$ 20.0 million. c) Flow-through shares At March 31, 2008, the Company had yet to incur approximately $21.7 million of Canadian exploration expenses which were renounced for tax purposes.These expenses must be incurred by December 31, 2008. d) Litigation and claims The Company is involved in various claims and litigation arising in the ordinary course of business.In the opinion of Canadian Superior the various claims and litigations arising there from are not expected to have a material adverse effect on the Company’s financial position.The Company maintains insurance, which in the opinion of the Company, is in place to address any unforeseen claims. Canadian SuperiorEnergy Inc. Q1 2008 FS Page 14
